 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDIronWorkersLocalNo.563,InternationalAssociation of Bridge,Structural and OrnamentalIronWorkers,AFL-CIOandSpancrete MidwestCompany and Bricklayers,Cement Block Stone &MarbleMasons, Pointers, Cleaners&CaulkersUnionNo. 2 ofMinnesota and Construction andGeneralLaborersLocal 563, AFL-CIO. Case18-CD-72April 7, 1969II.THE LABORORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that IronWorkers;andBricklayers,Cement Blocklayers,Stone& Marble Masons, Pointers, Cleaners &Caulkers Union No. 2 of Minnesota, herein calledBricklayers; and Construction and General LaborersLocal 563, AFL-CIO, herein called Laborers, arelabor organizations within the meaning of Section2(5) of the Act.DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGQRIAThis is a proceeding under Section 10(k) of theNationalLaborRelationsAct,asamended,followingacharge filed by SpancreteMidwestCompany alleging in substance that Iron WorkersLocal No. 563, International Association of Bridge,StructuralandOrnamentalIronWorkers,AFL-CIO, herein called IronWorkers,haveviolated Section 8(b)(4)(i) and (ii)(D) of the Act.A hearing was held before Hearing OfficerKenneth W. Haan on September 25 and October 22and 23, 1968. All parties appeared at the hearingand were afforded a full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence hearing on the issues. Briefs filed bySpancreteMidwestCompany, herein called theEmployer or Spancrete, and Iron Workers, havebeen duly considered.Pursuant to the provisions of Section 3(b) of theAct, theNationalLaborRelationsBoard hasdelegated its powers in connection with this case toa three-member panel.The rulings of the Hearing Officer are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERAllparties stipulated that SpancreteMidwestCompany,theEmployer,isaMinnesotacorporation with headquarters in Osseo, Minnesota,engaged in the sale and erection of prestressedconcrete products of varying tonnage; that duringthe calendar year 1967 it purchased from pointsoutside the State of Minnesota steel and cementvalued in excess of $400,000; and that the value ofthe structure which is the site of this jurisdictionaldispute near Brainerd,Minnesota,is inexcess of$500,000.We find that Spancrete is engaged incommerce within the meaning of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.III.THE DISPUTEA. Background and Work in IssueThe work in dispute may be described as therigging, signalling, and welding of large precastdouble T concrete beams at Spancrete's BrainerdConstruction site.Respondent takes the positionthat one of its members should be assigned to eachSpancrete crew to perform this work.Spancrete employs principallymembers of theBricklayers and Laborers, neither of which has beencertified by the Board as representative of any unitof its employees. Both of these unions have hadcontractual agreeement with Spancrete since 1962,and their current contracts expireMay 1, 1969.Since 1962, Spancrete has assigned all phases of itserectionwork to its own employees, members ofBricklayers' and Laborers' local unions, under theprovisions of these contracts.Lund-MartinConstructionCompanywasconstructing a large concrete building to be used asa retail sports center, 4 miles north of Brainerd.Spancrete, through a subcontract with Lund-Martin,undertook to furnish and erect a roof systemcomposed of prestressed double T concrete beams,so called because imbedded in the concrete are steelstrands and reinforcing bars. These concrete beamsvary in weight from 5-15 tons, and those used on theBrainerd jobsite averaged in weight about 10 tons.The erection of these concrete beams is generallyaccomplished in the following manner. The slabs aredelivered to the jobsite by North Star Concrete Co.,the parent company of Spancrete, by means oftrucks, which rendezvous with Spancrete's crews atthe site. The crews are dispatched to the site fromSpancrete's headquarters or from other work points.The concrete slabs are unloaded from trucks on thejobsite by the hooking of cables attached to a craneto handles on each end of the double T members.The beam is then lifted into place by the crane, itscorrectplacementbeingdeterminedandcommunicated to the crane operator by a memberof the erection crew. Placement in this manner istermed "signalling." The beam is then unloadedfrom the crane. The crew on the roof align thebeams, and do welding and repair work or groutingwhen necessary. They may also saw holes into thedouble T beams as openings for such things asventilating equipment, chimneys and skylights.175 NLRB No. 45 IRON WORKERSLOCAL NO. 563Spancrete has from 12 to 14 erection crews, eachof which is normally comprised of I precast masonand 2 laborers. In addition Spancrete has five cranesof its own whose operators are members ofOperating Engineers. Generally an erection crew isserviced by a crane with one operator and an oiler.B.The Work in DisputeLearning of the impending job at the Brainerdsite, IronWorkers' Representative Rawn contactedSpancreteby telephone on July 16, seekingassignment of part of the work required in theerectionprocess.Spancrete rejected this demand,and the next day approximately 11 picketsrepresentingIronWorkersengaged inmasspicketing at the Brainerd site for the purpose offorcing a work assignment. The signs carried by thepickets read "Unfair to Iron Workers Local 563."The mass picketing continued for several days atwhich time this activity was enjoined by a Statecourt.The picketing ceased permanently thereafterand the disputed work has since been completed bySpancrete's regular employees.C.TheContentionsof thePartiesIronWorkers contended at the hearing that allparties to this proceeding are bound to follow theprocedures of the National Joint Board for theSettlement of Jurisdictional Disputes in the Buildingand Construction Industry. Iron Workers also seeksto establish the existence of a work jurisdictionagreement between the Iron Workers Internationaland the Bricklayers International. As to the meritsof the issue of a proper work assignment, IronWorkers contends that, except as to Companyassignment and preference, its claim for the workassignment in question is superior in all the testcategories applied by the Board in such situations,including custom and tradition of the area, skillspossessedby the employees represented by therespective unions and ability to perform the workinvolved,theconstructionindustrypractice,preferenceof general contractors in the area,historicalperformanceof the work involved,agreement between the internationals of the involvedunions, area agreement between unions and otheremployers,JointBoard determinations,writtenwork rules of the unions, union constitutionsgoverning jurisdictional arrangements, and safetyand efficiency of operations.The Employer contends that from 1962 on, it hasalways assigned the erection of its prestressedconcrete products to an erection crew made up of itsregular employees, composed of members of theBricklayersandLaborersUnions.Employercontends, secondly, that it is more efficient to assignthe work to one of its regular crews whose membersperform interchangeably all the functions making upan erection job rather than to assign a fragment of261the job to an Iron Worker employed at the timesolely for that purpose. It contends, additionally,that crews trained by it possess skills adequate fordoing all the work including that in dispute, andthat it is satisfied with the work done by its crewsand prefers to operate the way it has in the past.Laborers also claims the disputed work. Laborers'position is the same as that of Spancrete, that thework is covered by its collective-bargainingagreementand is rightfullywithinitsworkjurisdiction. It further contends that its members arequalified to do the disputed work because they workin the erection crew and progress by job training tothe classification of precast mason.Bricklayers contends, in support of Spancrete'sposition, that the disputed work is covered by itscollective-bargaining agreement and lies within itstraditional jurisdiction. Bricklayers contends that itsposition is further buttressed by the circumstancethat it has a category of union membership reservedfor precast masons whose craft skills are designedfor the kind of erection work involved here.D.Applicability of theStatuteIn accordance with the requirements of Section10(k) of the Act, theBoard mustfirstascertain thatthere is reasonable cause to believe that a violationof Section 8(b)(4)(D)of theAct has occurred, andthatthere is no agreement upon methods foradjustment of the dispute.Counsel forIronWorkers offered to stipulate thatthe Localengaged in picketingon July 17, 1968, forthe purpose of forcing or requiring Spancrete tomake a work assignment to its members, and theevidenceatthehearingestablishedthatIronWorkers'members did in fact picket Spancrete'sBrainerd jobsite on and afterJuly 17for thatpurpose.The record further establishes that therigging,signalling,andweldingportionof theerection work on the Brainerd jobsite sought by IronWorkerswas claimed and is being performed bymembers of Bricklayers and Laborersemployed bySpancrete.The evidence also establishes that Spancrete,though its majority stock is owned by its parent,NorthStarConcreteCompany, is operatedseparately,handlesitsown negotiationsandcontracts,and has separate labor policies from thoseof its parent.North StarConcrete Company is anaffiliatedmemberofAssociatedGeneralContractors of Minnesota,rather than a contractormember,and as such is not bound by any laboragreement of that Association;nor is it a party toany agreement which binds it to the National JointBoard for adjusting this dispute. Spancrete is not inany other manner bound to adjust the disputethrough the Joint Board.We find that there is reasonable cause to believethatRespondent IronWorkers violated Section8(b)(4)(D),and there is no agreement binding all the 262DECISIONSOF NATIONALLABOR RELATIONS BOARDparties to voluntarily adjust the dispute by a JointBoard award.EMerits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to all relevant factors. Thefollowing factors are asserted in support of theclaims of the parties herein.1.Collective-bargaining contractsThe Employer's contracts with Laborers andBricklayers provide that Spancrete shall recognizethe respective unions as the sole and exclusivebargaining agents for the employees classified in therespective contracts.Article IV of Bricklayers' contract states:Employees employed in the erection of preformed,reinforcedconcreteunitsof columns, beams,floors, roofs and other such construction shall beknown as prefab, reinforced concrete masons andshall be paid .. .Article VI of both contracts state.One or more preformed concrete masons shall beintegrated with laborers in a construction crew atthe discretion of the Employer.As revealed by the pertinent portions of theagreements, the parties appear to have intended thatthe erection of prestressed concrete units shall beassigned to employees of Spancrete represented byBricklayers and Laborers. Iron Workers, however,while not disputing the contractual intent of thepartiesas to the assignment of erection workgenerally, contends that the agreements make nospecific assignment whatever of signalling, rigging,orwelding to either Bricklayers' or Laborers'members; that there is nothing in the contractlanguagetopreventSpancretefromaddingmembers of other trades to its erection crews; andthatSpancrete'scontractualobligationtoBricklayers is fully satisfied by integrating one ormore preformed concrete masons' into an erectioncrewWhile Iron Workers' contention with regardtoadditionalemployeesmay or may not betechnically true, it is conceded that Iron Workershas no contract with Spancrete entitling it to thedisputed work. In these circumstances, we find thatthe aforementioned contractual provisions favor anaward to employees represented by Bricklayers andLaborers.2.Employer and area practiceSpancrete'spracticehasbeen to use precastmasons and laborers, represented by Bricklayers andLaborers, to do its erection work. This practice hasbeen followed since 1962, except in a few instanceswhere Spancrete used Iron Workers in NorthernMinnesota, and it asserts, this was done underprotest. It appears from the testimony that thepractice of other employers engaged in the samebusiness as Spancrete in this same geographic area,and in some instances, nationally, has also been tousebricklayersand laborers in the erection ofprestressed concrete units. In this regard the practiceof Spancrete and other specialty companies like itdiffersfrom the practice of general contractorsengaged in iron structural construction,whohistorically, have used iron workers in the erectionof iron beams and whose erection crews arecomposed in whole or in part of ironworkers underagreements with the Ironworkers' Union.3. Skill, efficiency, economy, and safety factorsIronWorkers contends that as craft journeymenitsmembers have specialized knowledge of theriggingand related functions involved in thedisputedwork.The training of Iron Workers ismade up of an apprenticeship of more than 6,000hoursofon-the-jobtrainingplusadditionalschooling in various phases of the work related torigging. The apprentice is then tested by the union'sexamining board before being made a journeyman.Spancrete's precast masons and laborers are trainedon the job to do erection work, and under thissystem a laborer may progress into a precast masonjob and become eligible for membership in theBricklayer'sUnion. There is no evidence presentedto support a conclusion that the training affordedprecast masons or laborers does not qualify them toperform satisfactorily the work in dispute. Rather itseems plain from the record that members ofBricklayers and Laborers have demonstrated over aperiod of several years their competency to performall phases of the Employer's erection work.As for the element of safety, there is no evidencethattheprecastmasons and laborers cannotadequately do the work in dispute, or that theirdoing it will create a hazard to equipment orworkers. The history of their performance throughthe years clearly evinces the contrary conclusion.The scheduling of erection jobs in Spancrete'soperations is subject to momentary alterations dueto sudden weather changes, equipment breakdownsand like circumstances. The 12 to 14 work crews ofSpancrete therefore often find it necessary to alterworkschedulesquickly.A high degree ofcoordination in scheduling work and dispatchingcrews is necessary to assure delivery of materialsand simultaneous arrival of crews and equipment atthe various jobsites. The members of the differentcrews grow to know one another's work habits sothattheywork together smoothly and caninterchange tools and work assignments as necessityor expediency dictates.It is plain, therefore, that whereas factors of skilland safety do not favor any of the unions, theefficiency and economy considerations as well as thepracticeof this employer- and others similarly IRON WORKERSLOCAL NO. 563engaged favor continued performance of erectionwork by Spancrete's regular employees, members ofBricklayers and Laborers.4.Agreement between theInternationalsThe agreement between the IronWorkersInternationaland the Bricklayers Internationaldated December 6, 1962, "applies to the installationand erection of all types of pre-cast, pre-stressedconcrete stone . . . when installed as wall panels bymeans of bolting and/or welding to structural steelor concrete frame construction."It is apparent from reading the agreement that itisapplicable only to installation of wall panels. Itdoes not cover erection of prestressed concretebeams. Accordingly, we find it has no bearing onthe issue in the instant proceeding.Conclusions as to Merits of the DisputeItappears from the foregoing that none of therelevant factors favors IronWorkers alone. Thus,although the practice of many of the generalcontractors in the area favors making the award toIronWorkers, the practice of specialty companieslike Spancrete, favors an award to Bricklayers andLaborers.Moreover, the Employer in assigning thework to either Iron Workers or to members ofBricklayers and Laborers may, it appears, get thework done and operate with safety but it willoperate more efficiently and economically with theuse of its own crews as they are presently composed.As previously indicated, the provisions of thecurrent contracts between Spancrete on one hand,and Laborers and Bricklayers, on the other, favorstrongly the present practice by Spancrete of havingitsemployees,membersofBricklayersandLaborers,perform its erection work. For thisreason, we shall award the work to the employeesrepresented by Bricklayers and Laborers. In makingthis determination, we are awarding the work to theemployees of the Employer who are currentlyrepresented by Bricklayers and Laborers Unions,but not to those Unions or their members.Scope of AwardSpancrete is here requesting a broad work awardby the Board on behalf of the members ofBricklayers and Laborers Unions, contending thatsuch an award is necessary in order to avoid futureinterruptions of other of its construction jobs. IronWorkers contends that the instant fact situation isnot sufficient towarrant such an award, andwarrants no more than an award directed to thespecific job in question.We are disposed to agree asto the foregoing issue with the position of IronWorkers. Iron Workers' claim for work assignmentisconfined to the Brainerd jobsite, and thepossibility of a harder claim involving Spancrete's263future operations by Iron Workers at other jobsitesisnot based on any substantial evidence and, isspeculative.'DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelationsAct, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, theNationalLabor Relations Boardmakes the following determination of dispute.1.Employees employed as precast masons andlaborers by Spancrete Midwest Company, currentlyrepresentedbyBricklayers,Cement Blocklayers,Stone& Marble Masons, Pointers, Cleaners &CaulkersUnionNo.2ofMinnesotaandConstructionandGeneralLaborersLocal 563,AFL-CIO, are entitled to perform the work oferecting prestressed concrete units at the BrainerdConstructionsite,andparticularlydoubleTconcrete beams, including the rigging, signalling,and welding of such and all other related phases ofSpancrete's erection work heretofore performed bythem.2.IronWorkers Local No. 563, InternationalAssociation of Bridge, Structural and OrnamentalIronWorkers, AFL-CIO, is not and has not beenentitled, by means proscribed by Section 8(b)(4)(D)of the Act, to force or require Spancrete MidwestCompany, to award the above work to members ofIronWorkersLocalNo.563,InternationalAssociation of Bridge, Structural and OrnamentalIronWorkers, AFL-CIO.3.Within 10 days from the date of this Decisonand Determination of Dispute, Iron Workers LocalNo. 563, InternationalAssociationofBridge,StructuralandOrnamentalIronWorkers,AFL-CIO, shall notify the Regional Director forRegion 18, in writing, whether it will or will notrefrain from forcing or requiring the Employer, bymeans proscribed by Section 8(b)(4)(D) of the Act,toaward the work in dispute to employeesrepresentedby itsmembers rather than toemployees representedbyBricklayers,CementBlocklayers,Stone& Marble Masons, Pointers,Cleaners & Caulkers Union No. 2 of Minnesota andConstruction and General Laborers Local Union563, AFL-CIO.'MemberZagonawould grant Spancrete's request to make a broaderaward in this caseIronWorkers'representativeRaun told Hanson,Spancrete's vice-presidentand general manager, thatIronWorkers"wasn'tgoing to stop us at Brainerd,but the next time I came to Duluth he wouldstop meand I wouldhave touse all Iron Workers"Similarly, Rauntold foremanVisenor "hewould get us in Duluthand close us downcompletely "Whenquestionedspecificallyon this point by counsel at thehearing, Raun refused to retreatfromthis position,but statedonly he "didnot know"what Respondent would do at futureprojectsInMemberZagona's view, the evidence reveals a substantial likelihood that IronWorkerswillengage in future work interruptions at other Spancreteprojects,and fullyjustifiesa broad award